Title: To George Washington from Benjamin Lincoln, 5 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        

                            My dear GeneralWar Office December 5. 1781.
                        
                        In order that the British Prisoners may be kept with more safety than they have been by the Militia and to
                            correct that spirit of desertion which has taken place to a very great degree since the Capture of Cornwallis they are to
                            be removed from their present Cantonments to Lancaster where there are good Barracks picketted in.
                        I have to request that your Excellency will order one of the Continental Regiments to be cantonned in
                            Lancaster during the Winter to serve as a Guard to the Prisoners there—Their Cloathing shall follow them as soon as I can
                            obtain a Return of their Numbers. I have the Honour to be my dear General with the highest Esteem Yr Excellys most obedt
                            Servant
                        
                            B. Lincoln

                        
                    